United States Navy-Marine Corps
           Court of Criminal Appeals
                          _________________________

                            UNITED STATES
                                Appellee

                                       v.

                         Jordan L. RHODES
                     Private (E-1), U.S. Marine Corps
                                Appellant

                              No. 201800357

     Appeal from the United States Navy-Marine Corps Trial Judiciary.
                            Decided: 5 April 2019.
                             Military Judges:
            Lieutenant Colonel Brian E. Kasprzyk (arraignment);
                 Lieutenant Colonel Mark D. Sameit (trial).
   Sentence adjudged 28 August 2018 by a general court-martial con-
   vened at Camp Foster, Okinawa, Japan, consisting of a military judge
   sitting alone. Sentence approved by convening authority: confinement
   for 5 years 1 and a dishonorable discharge.
                               For Appellant:
                       Major James S. Kresge, USMCR.
                                For Appellee:
                             Brian K. Keller, Esq.
                          _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).
                          _________________________




   1The   Convening Authority suspended confinement in excess of 36 months pursu-
ant to a pretrial agreement.
                   United States v. Rhodes, No. 201800357


              Before HUTCHINSON, TANG, and ATTANASIO,
                        Appellate Military Judges.

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to the appellant’s
substantial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
  The findings and sentence as approved by the convening authority are
AFFIRMED.

                                FOR THE COURT:




                                RODGER A. DREW, JR.
                                Clerk of Court




                                       2